December 1, 2011




                                     JUDGMENT

                        The Fourteenth Court of Appeals
        WILFREDIS SANTOS AND SANTOS AUTO SALES, INC., Appellants

NO. 14-11-00067-CV                        V.

         I LONE STAR AUTO PARTS, LTD. AND SAHAMI, LLC, Appellees
                          ____________________



       This cause, an appeal from the judgment signed December 20, 2010 in favor of
appellees I Lone Star Auto Parts, Ltd. and Sahami, LLC, was heard on the transcript of
the record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

       We order appellants Wilfredis Santos and Santos Auto Sales, Inc., jointly and
severally, to pay all costs incurred in this appeal. We further order this decision certified
below for observance.